Exhibit 10.4

 

SENTINEL ENERGY SERVICES INC.

1000 Louisiana Street, Suite 3850

Houston, TX 77002

 

November 2, 2017

 

Sentinel Management Holdings, LLC

1000 Louisiana Street, Suite 3850

Houston, TX 77002

 

  Re: Administrative Services Agreement

 

Gentlemen:

 

This letter agreement by and between Sentinel Energy Services Inc. (the
“Company”) and Sentinel Management Holdings, LLC (“Sponsor”), dated as of the
date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on the NASDAQ Capital Market (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(i) Sponsor shall make available to the Company, at 1000 Louisiana Street, Suite
3850, Houston, TX 77002 (or any successor location of Sponsor), certain office
space, utilities, secretarial support and administrative services as may be
reasonably required by the Company. In exchange therefor, the Company shall pay
Sponsor the sum of $10,000 per month on the Listing Date and continuing monthly
thereafter until the Termination Date; and

 

Sponsor hereby irrevocably waives any and all right, title, interest, causes of
action and claims of any kind (each, a “Claim”) in or to, and any and all right
to seek payment of any amounts due to it out of, the trust account established
for the benefit of the public stockholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future as a result of, or arising out of, this letter agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 



 

 

 

  Very truly yours,       SENTINEL ENERGY SERVICES INC.       By:  /s/ Kent
Jamison     Name: Kent Jamison     Title: Secretary

 

AGREED TO AND ACCEPTED BY:

 

SENTINEL MANAGEMENT HOLDINGS, LLC

 

By:  /s/ Charles S. Leykum     Name: Charles S. Leykum     Title: Chief
Executive Officer   

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

